 



"[*]” denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.
Exhibit 10.1
CONFIDENTIAL LICENSE AGREEMENT
FOR GAME BOY ADVANCE
(Western Hemisphere)
     THIS LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO OF
AMERICA INC. (“NOA”), at 4820 150th Avenue N.E., Redmond, WA 98052 Attn: General
Counsel (Fax: 425-882-3585) and Midway Home Entertainment, Inc., (“LICENSEE”) at
800 North Main Street, Corsicana, TX 75151 Attn: Donna Green (Fax:
(903) 872-8000). NOA and LICENSEE agree as follows:
1.      RECITALS
          1.1      NOA markets and sells advanced design, high-quality video
game systems, including the GAME BOY® ADVANCE system.
          1.2      LICENSEE desires a license to use highly proprietary
programming specifications, development tools, trademarks and other valuable
intellectual property rights of NOA and its parent company, Nintendo Co., Ltd.
(collectively “Nintendo”), to develop, have manufactured, advertise, market and
sell video game software for play on the GAME BOY ADVANCE system.
          1.3      NOA is willing to grant a license to LICENSEE on the terms
and conditions set forth in this Agreement.
2.      DEFINITIONS
          2.1      “Artwork” means the design specifications for the Game
Cartridge label and Printed Materials in the format specified by NOA in the
Guidelines.
          2.2      “Development Tools” means the development kits, programming
tools, emulators, and other materials that may be used in the development of
Games under this Agreement.
          2.3      “Effective Date” means the last date on which all parties
shall have signed this Agreement.
          2.4      “Finished Product(s)” means the fully assembled and
shrink-wrapped Licensed Products, each including a Game Cartridge, Game
Cartridge label and Printed Materials.
          2.5      “Game Cartridges(s)” means custom cartridges specifically
manufactured under the terms of this Agreement for play on the GAME BOY ADVANCE
system, incorporating semiconductor components in which a Game has been stored.
          2.6      “Game(s)” means interactive video game programs (including
source and object/binary code) developed for play on the GAME BOY ADVANCE
system.
          2.7      “Guidelines” means the current version or any future revision
of the “Game Boy Packaging Guidelines”, “Nintendo Trademark Guidelines”, “Game
Boy Advance Development Manual” and related guidelines.
          2.8      “Independent Contractor” means any individual or entity that
is not an employee of LICENSEE, including any independent programmer,
consultant, contractor, board member or advisor.
          2.9      “Intellectual Property Rights” means individually,
collectively or in any combination, Proprietary Rights owned, licensed or
otherwise held by Nintendo that are associated with the development,
manufacturing, advertising, marketing or sale of the Licensed Products,
including, without limitation, (a) registered and unregistered trademarks and
trademark applications used in connection with video games for play on the GAME
BOY ADVANCE system including “Nintendo®”, “GAME BOY® ADVANCE,” “AGB and the
“Official Nintendo Seal of Quality®”, (b) select trade dress associated with the

PAGE 1



--------------------------------------------------------------------------------



 



GAME BOY ADVANCE system and licensed video games for play thereon,
(c) Proprietary Rights in the Security Technology incorporated into the Game
Cartridges, (d) rights in the Development Tools for use in developing the Games,
(e) patents or design registrations associated with the Game Cartridges,
(f) copyrights in the Guidelines, and (g) other Proprietary Rights of Nintendo
in Confidential Information.
          2.10      “Licensed Products” means (a) Finished Products, or
(b) Stripped Products when fully assembled and shrink-wrapped with the Printed
Materials.
          2.11      “Marketing Materials” means marketing, advertising or
promotional materials developed by or for LICENSEE (or subject to LICENSEE’S
approval) to promote the sale of the Licensed Products, including, but not
limited to, television, radio and on-line advertising, point-of-sale materials
(e.g. posters, counter-cards), package advertising and print media or materials.
          2.12      “NDA” means the non-disclosure agreement providing for the
protection of Confidential Information related to the GAME BOY ADVANCE system
previously entered into between NOA and LICENSEE.
          2.13      “Notice” means any notice permitted or required under this
Agreement. All notices shall be sufficiently given when (a) personally served or
delivered, or (b) transmitted by facsimile, with an original sent concurrently
by first class U.S. mail, or (c) deposited, postage prepaid, with a guaranteed
air courier service, in each case addressed as stated herein, or addressed to
such other person or address either party may designate in a Notice. All Notices
to LICENSEE shall include a copy to: Vice President and General Counsel, Midway
Games Inc., 3401 North California Avenue, Chicago, Illinois 60618, Facsimile
(773) 961-2299. Notice shall be deemed effective upon the earlier of actual
receipt or two (2) business days after transmittal.
          2.14      “Price Schedule” means the current version or any future
revision of NOA’s schedule of purchase prices and minimum order quantities for
the Licensed Products.
          2.15      “Printed Materials” means the box, user instruction booklet,
poster, warranty card and LICENSEE inserts incorporating the Artwork, together
with a precautions booklet as specified by NOA.
          2.16      “Proprietary Rights” means any rights or applications for
rights owned, licensed or otherwise held in patents, trademarks, service marks,
copyrights, mask works, trade secrets, trade dress, moral rights and publicity
rights, together with all inventions, discoveries, ideas, technology, know-how,
data, information, processes, formulas, drawings and designs, licenses, computer
programs, software source code and object code, and all amendments,
modifications, and improvements thereto for which such patent, trademark,
service mark, copyright, mask work, trade secrets, trade dress, moral rights or
publicity rights may exist or may be sought and obtained in the future.
          2.17      “Reverse Engineer(ing)” means, without limitation, (a) the
x-ray, electronic scanning or physical or chemical stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product.
          2.18      “Security Technology” means, without limitation, any
security signature, bios, data scrambling, password, hardware security
apparatus, watermark, hologram, copyright management information system or any
feature which facilitates or limits compatibility with other hardware or
software outside of the Territory or on a different video game system.
          2.19      “Stripped Product(s)” means the Game Cartridges with Game
Cartridge labels affixed.
          2.20      “Term” means three (3) years from the Effective Date.
          2.21      “Territory” means all countries within the Western
Hemisphere and their respective territories and possessions.

PAGE 2



--------------------------------------------------------------------------------



 



3.      GRANT OF LICENSE: LICENSEE RESTRICTIONS
          3.1      Limited License Grant. For the Term and for the Territory,
NOA grants to LICENSEE a nonexclusive, nontransferable, limited license to use
the Intellectual Property Rights to develop Games for manufacture, advertising,
marketing and sale as Licensed Products, subject to the terms and conditions of
this Agreement. Except as permitted under a separate written authorization from
Nintendo, LICENSEE shall not use the Intellectual Property Rights for any other
purpose.
          3.2      LICENSEE Acknowledgement. LICENSEE acknowledges (a) the value
of the Intellectual Property Rights, (b) the right, title, and interest of
Nintendo in and to the Intellectual Property Rights, and (c) the right, title
and interest of Nintendo in and to the Proprietary Rights associated with all
aspects of the GAME BOY ADVANCE system. LICENSEE recognizes that the Games, Game
Cartridges and Licensed Products will embody valuable rights of Nintendo and
Nintendo’s licensors. LICENSEE represents and warrants that it will not
undertake any act or thing which in any way impairs or is intended to impair any
part of the right, title, interest or goodwill of Nintendo in the Intellectual
Property Rights. LICENSEE’S use of the Intellectual Property Rights shall not
create any right, title or interest of LICENSEE therein.
          3.3      LICENSEE Restrictions and Prohibitions. LICENSEE represents
and warrants that it will not at any time, directly or indirectly, do or cause
to be done any of the following:
                    (a)      grant access to, distribute, transmit or broadcast
a Game by electronic means or by any other means known or hereafter devised,
including, without limitation, by wireless, cable, fiber optic, telephone lines,
microwave, radiowave, computer or other device network; provided, however, that
limited transmissions may be made for the sole purpose of facilitating
development under the terms of this Agreement, but no right of retransmission
shall attach to any such authorized transmission and, reasonable security
measures, customary within the high technology industry, shall be. utilized to
reduce the risk of unauthorized interception or retransmission of any such
authorized transmission,
                    (b)      authorize or permit any online activities involving
a Game, including, without limitation, multiplayer, peer-to-peer or online play,
                    (c)      modify, install or operate a Game on any server or
computing device for the purpose of or resulting in the rental, lease, loan or
other grant of remote access to the Game,
                    (d)      emulate, interoperate, interface or link a Game for
operation or use with any hardware or software platform, accessory, computer
language, computer environment, chip instruction set, consumer electronics
device or device other than the GAME BOY ADVANCE system or the Development
Tools,
                    (e)      embed, incorporate, or store a Game in any media or
format except the cartridge format utilized by the GAME BOY ADVANCE system,
except as may be necessary as a part of the Game development process under this
Agreement,
                    (f)      design, implement or undertake any process,
procedure, program or act designed to circumvent the Security Technology,
                    (g)      utilize the Intellectual Property Rights to design
or develop any interactive video game program, except as authorized under this
Agreement,
                    (h)      manufacture or reproduce a Game developed under
this Agreement, except through Nintendo, or
                    (i)      Reverse Engineer or assist in the Reverse
Engineering of all or any part of the GAME BOY ADVANCE system, including the
hardware or software (whether embedded or otherwise), or the Security
Technology.

PAGE 3



--------------------------------------------------------------------------------



 



          3.4      Development Tools. Nintendo may lease, loan or sell
Development Tools to LICENSEE to assist in the development of Games under this
Agreement. Ownership and use of any Development Tools provided to LICENSEE by
Nintendo shall be subject to the terms of this Agreement. LICENSEE acknowledges
the exclusive interest of Nintendo in and to the Proprietary Rights associated
with the Development Tools. LICENSEE’s use of the Development Tools shall not
create any right, title or interest of LICENSEE therein. LICENSEE shall not,
directly or indirectly, (a) use the Development Tools for any purpose except the
design and development of Games under this Agreement. (b) reproduce or create
derivatives of the Development Tools, except in association with the development
of Games under this Agreement, (c) Reverse Engineer the Development Tools, or
(d) sell, lease, assign, lend, license, encumber or otherwise transfer the
Development Tools. Any tools developed or derived by LICENSEE as a result of a
study of the performance, design or operation of the Development Tools shall be
considered derivative works of the Intellectual Property Rights, but may be
retained and utilized by LICENSEE in connection with this Agreement. In no event
shall LICENSEE (i) seek, claim or file for any patent, copyright or other
Proprietary Right with regard to any such derivative work, (ii) make available
any such derivative work to any third party, or (iii) use any such derivative
work except in connection with the design and development of Games under this
Agreement.
4.      SUBMISSION OF GAME AND ARTWORK FOR APPROVAL
          4.1      Development and Sale of the Games. LICENSEE may develop Games
and have manufactured, advertise, market and sell Licensed Products for play on
the GAME BOY ADVANCE system only in accordance with this Agreement.
          4.2      Third Party Developers. LICENSEE shall not disclose the
Confidential Information, the Guidelines or the Intellectual Property Rights to
any Independent Contractor, nor permit any Independent Contractor to perform or
assist in development work for a Game, unless and until such Independent
Contractor has been approved by NOA and has executed a written confidentiality
agreement with NOA relating to the GAME BOY ADVANCE system.
          4.3      Delivery of Completed Game. Upon completion of a Game,
LICENSEE shall deliver a prototype of the Game to NOA in a format specified in
the Guidelines, together with written user instructions, a complete description
of any security holes, backdoors, time bombs, cheats, “easter eggs” or other
hidden features or characters in the Game and a complete screen text script. NOA
shall promptly evaluate the Game with regard to (a) its technical compatibility
with and error-free operation on the GAME BOY ADVANCE system, and (b) its
compliance with the game content guidelines of the Entertainment Software
Ratings Board (“ESRB). LICENSEE shall provide NOA with a certificate of a rating
for the Game from the ESRB other than “AO” or “ADULTS ONLY”.
          4.4      Approval of Completed Game. NOA shall, within a reasonable
period of time after receipt, approve or disapprove each submitted Game. If a
Game is disapproved, NOA shall specify in writing the reasons for such
disapproval and state what corrections or improvements are necessary. After
making the necessary corrections or improvements, LICENSEE shall submit a
revised Game to NOA for approval. NOA shall not unreasonably withhold or delay
its approval of any Game. The approval of a Game by NOA shall not relieve
LICENSEE of its sole responsibility for the development, quality and operation
of the Game or in any way create any warranty for a Game or a Licensed Product
by NOA.
          4.5      Submission of Artwork. Upon submission of a completed Game to
NOA, LICENSEE shall prepare and submit to NOA the Artwork for the proposed
Licensed Product. Within [*           ] business days of receipt, NOA shall
approve or disapprove the Artwork. If any Artwork is disapproved, NOA shall
specify in writing the reasons for such disapproval and state what corrections
or improvements are necessary. After making the necessary corrections or
improvements, LICENSEE shall submit revised Artwork to NOA for approval, NOA
shall not unreasonably withhold or delay its approval of any Artwork. The
approval of the Artwork by NOA shall not relieve LICENSEE of its sole
responsibility for the development and quality of the Artwork or in any way
create any warranty for the Artwork or the Licensed product by NOA.
*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

PAGE 4



--------------------------------------------------------------------------------



 



          4.6      Artwork for Stripped Product. If LICENSEE submits an order
for Stripped Product, all Artwork shall be submitted to NOA in advance of NOA’s
acceptance of the order and no production of Printed Materials shall occur until
such Artwork has been approved by NOA under Section 4.5 herein.
5.      ORDER PROCESS, PURCHASE PRICE. PAYMENT AND DELIVERY
          5.1      Submission of Orders by LICENSEE. LICENSEE may at any time
submit written purchase orders to NOA for any approved Licensed Product title.
The purchase order shall specify whether it is for Finished Product or Stripped
Product. The terms and conditions of this Agreement shall control over any
contrary terms of such purchase order or any other written documents submitted
by LICENSEE. All orders are subject to acceptance by NOA in Redmond, WA.
          5.2      Purchase Price and Minimum Order Quantities. The purchase
price and minimum order quantities for the Licensed Products shall be set forth
in NOA’s then current Price Schedule. The purchase price includes the cost of
manufacturing together with a royalty for the use of the Intellectual Property
Rights. No taxes, duties, import fees or other tariffs related to the
development, manufacture, import, marketing or sale of the Licensed Products are
included in the purchase price and all such taxes are the responsibility of
LICENSEE (except for taxes imposed on NOA’s income). The Price Schedule is
subject to change by NOA at any time without Notice.
          5.3      Payment. Upon placement of an order with NOA. LICENSEE shall
pay the full purchase price to NOA either (a) by placement of an irrevocable
letter of credit in favor of NOA and payable at sight, issued by a bank
acceptable to NOA and confirmed, if requested by NOA, at Licensee’s expense, or
(b) in cash, by wire transfer to NOA’s designated account. All associated
banking charges shall be for Licensee’s account.
          5.4      Shipment and Delivery. The Licensed Products shall be
delivered F.O.B. Japan or such other delivery point specified by NOA, with
shipment at LICENSEE’S direction and expense. Orders may be delivered by NOA in
partial shipments, each directed to not more than [*           ] destinations
designated by LICENSEE within the Territory. Title to the Licensed Products
shall vest in accordance with the terms of the applicable letter of credit or,
in the absence thereof, at the point of delivery.
6.      MANUFACTURE OF THE LICENSED PRODUCT
          6.1      Manufacturing. Nintendo Co., Ltd. shall be the exclusive
source for the manufacture of the Game Cartridges, with responsibility for all
aspects of the manufacturing process, including the selection of the locations
and specifications for any manufacturing facilities, determination of materials
and processes, appointment of suppliers and subcontractors and management of all
work-in-progress.
          6.2      Manufacture of the Licensed Products. Upon acceptance by NOA
of a purchase order for an approved Licensed Product title and payment as
provided for under Section 5.3 herein, NOA (through Nintendo Co., Ltd., and/or
its subcontractors), will arrange for the manufacture of Finished Product or
Stripped Product, as specified in LICENSEE’S purchase order.
          6.3      Security Features. The final release version of the Game,
Game Cartridges and Printed Materials shall include such Security Technology as
Nintendo, in its sole discretion, may deem necessary or appropriate.
          6.4      Production of Stripped Product Printed Materials. For
Stripped Product, LICENSEE shall arrange and pay for the production of the
Printed Materials using the Artwork. Upon receipt of an order of Stripped
Product, LICENSEE shall assemble the Game Cartridges and Printed Materials into
the Licensed Products. Licensed Products may be sold or otherwise distributed by
LICENSEE only in fully assembled and shrink-wrapped condition.
          6.5      Prior Approval of Licensee’s Independent Contractor. Prior to
the placement of a purchase order for Stripped Product, LICENSEE shall obtain
NOA’s approval of any Independent
*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

PAGE 5



--------------------------------------------------------------------------------



 



Contractors selected to perform the production and assembly operations. LICENSEE
shall provide NOA with the names, addresses and all business documentation
reasonably requested by NOA for such Independent Contractors. NOA may, prior to
approval and at reasonable intervals thereafter, (a) require submission of
additional business or financial information regarding the Independent
Contractors, (b) inspect the facilities of the Independent Contractors, and
(c) be present to supervise any work on the Licensed Products to be done by the
Independent Contractors. If at any time NOA deems an Independent Contractor to
be unable to meet quality, security or performance standards reasonably
established by NOA, NOA may refuse to grant its approval or withdraw its
approval upon Notice to LICENSEE. LICENSEE may not proceed with the production
of the Printed Materials or assembly of the Licensed Product until NOA’s
concerns have been resolved to its satisfaction or until LICENSEE has selected
and received NOA’s approval of another Independent Contractor.
          6.6      NOA Inserts for Stripped Product. NOA, at its option, may
provide LICENSEE with NOA produced promotional materials (as provided for at
Section 7.7(a) herein), which LICENSEE agrees to include in the assembly of the
Licensed Products. NOA acknowledges that LICENSEE may be subject to certain
third party approval rights for the Licensed Products in order to comply with
this Section 6.6, and in the event it is required to do so, LICENSEE shall use
its best efforts to obtain such third party approval(s) within [*          ]
business days after NOA notifies LICENSEE that it desires to insert such
promotional materials. In the event that the insertion of any promotional
materials results in an incremental cost increase, NOA shall be responsible for
any cost increase provided LICENSEE delivers to NOA detailed documentation to
support ail such costs.
          6.7      Sample Printed Materials and Stripped Product. Within a
reasonable period of time after LICENSEE’S assembly of the initial order for a
Stripped Product title, LICENSEE shall provide NOA with (a) [*          ] sample
of the fully assembled, shrink-wrapped Licensed Product, and (b) [*          ]
samples of LICENSEE produced Printed Materials for such Licensed Product.
          6.8      Retention of Sample Licensed Products by Nintendo. Nintendo
may, at its own expense, manufacture reasonable quantities of the Game
Cartridges or the Licensed Products to be used for archival purposes, legal
proceedings against infringers of the Intellectual Property Rights or for other
lawful purposes.
7.      MARKETING AND ADVERTISING
          7.1      Approval of Marketing Materials. LICENSEE represents and
warrants that the Marketing Materials shall (a) be of high quality and comply
with the Guidelines, (b) comply with all voluntary ESRB advertising, marketing
or merchandising guidelines, and (c) comply with all applicable laws and
regulations in those jurisdictions in the Territory where they will be used or
distributed. Prior to actual use or distribution, LICENSEE shall submit to NOA
for review samples of all proposed Marketing Materials. NOA shall, within
[*          ] business days of receipt, approve or disapprove the quality of
such samples. If any of the samples are disapproved, NOA shall specify the
reasons for such disapproval and state what corrections and/or improvements are
necessary. After making the necessary corrections and/or improvements. LICENSEE
shall submit revised samples for approval by NOA. No Marketing Materials shall
be used or distributed by LICENSEE without NOA’s prior written approval. NOA
shall not unreasonably withhold or delay its approval of any proposed Marketing
Materials.
          7.2      No Bundling. LICENSEE shall not market or distribute any
Finished Product or Stripped Product that has been bundled with (a) any
peripheral designed for use with the GAME BOY ADVANCE system which has not been
licensed or approved in writing by NOA, or (b) any other product or service
where NOA’s sponsorship, association, approval or endorsement might be suggested
by the bundling of the products or services.
          7.3      Warranty and Repair. LICENSEE shall provide the original
consumer with a minimum [*          ] day limited warranty on all Licensed
Products. LICENSEE shall also provide reasonable product service, including
out-of-warranty service, for all Licensed Products.
*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

PAGE 6



--------------------------------------------------------------------------------



 



          7.4      Business Facilities. LICENSEE agrees to develop and maintain
(a) suitable office facilities within the United States, adequately staffed to
enable LICENSEE to fulfill all responsibilities under this Agreement,
(b) necessary warehouse, distribution, marketing, sales, collection and credit
operations to facilitate proper handling of the Licensed Products, and (c)
customer service and game counseling, including telephone service, to adequately
support the Licensed Products.
          7.5      No Sales Outside the Territory. LICENSEE represents and
warrants that it shall not market, sell, offer to sell, import or distribute the
Licensed Products outside the Territory, or within the Territory when with
actual or constructive knowledge that a subsequent destination of the Licensed
Product is outside the Territory.
          7.6      Defects and Recall. In the event of a material programming
defect in a Licensed Product that would, in NOA’s reasonable judgment,
significantly impair the ability of a consumer to play the Game, NOA may, after
consultation with LICENSEE, require the LICENSEE to recall the Licensed Product
and undertake suitable repairs or replacements.
          7.7      NOA Promotional Materials, Publications and Events. At its
option, NOA may (a) insert in the Printed Materials for the Licensed Products
promotional materials concerning Nintendo Power magazine or other NOA products,
services or programs, (b) utilize screen shots, Artwork and information
regarding the Licensed Products in Nintendo Power, Nintendo Power Source or
other advertising, promotional or marketing media which promotes Nintendo
products, services or programs, and (c) exercise public performance rights in
the Games and use related trademarks and Artwork in connection with NOA
sponsored contests, tours, conventions, trade shows, press briefings and similar
events which promote the GAME BOY ADVANCE system. NOA acknowledges that LICENSEE
may be subject to certain third party approval rights for the Licensed Products
in order to comply with this Section 7.7, and in the event it is required to do
so, LICENSEE shall use its best efforts to obtain such third party approval(s)
within [*           ] business days after NOA notifies ‘LICENSEE that it desires
to insert such promotional materials. In the event that the insertion of any
promotional materials results in an incremental cost increase, NOA shall be
responsible for any cost increase provided LICENSEE delivers to NOA detailed
documentation to support all such costs.
          7.8      Nintendo Gateway System. To promote and increase demand for
games on Nintendo video game systems, NOA licenses a system (the “Nintendo
Gateway System”) in various non-coin activated commercial settings such as
commercial airlines, cruise ships, rail systems and hotels, where customers play
games on specially adapted Nintendo video game systems. If NOA identifies a Game
for possible license on the Nintendo Gateway System, the parties agree to
conduct good faith negotiations toward including the Game in the Nintendo
Gateway System.
8.      CONFIDENTIAL INFORMATION
          8.1      Definition. “Confidential Information” means information
provided to LICENSEE by Nintendo or any third party working with Nintendo
relating to the hardware and software for the GAME BOY ADVANCE system or the
Development Tools, including, but not limited to, (a) all current or future
information, know-how, techniques, methods, information, tools, emulator
hardware or software, software development specifications, and/or trade secrets,
(b) any patents or patent applications, (c) any business, marketing or sales
data or information, and (d) any other information or data relating to
development, design, operation, manufacturing, marketing or sales. Confidential
Information shall include all confidential information disclosed, whether in
writing, orally, visually, or in the form of drawings, technical specifications,
software, samples, pictures, models, recordings, or other tangible items which
contain or manifest, in any form, the above listed information. Confidential
Information shall not include (i) data and information which was in the public
domain prior to LICENSEE’S receipt of the same hereunder, or which subsequently
becomes part of the public domain by publication or otherwise, except by
LICENSEE’S wrongful act or omission, (ii) data and information which LICENSEE
can demonstrate, through written records kept in the ordinary course of
business, was in its possession without restriction on use or disclosure, prior
to its receipt of the same hereunder and was not acquired directly or indirectly
from Nintendo under an obligation of confidentiality which is still in force,
and ( iii) data and information which
*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

PAGE 7



--------------------------------------------------------------------------------



 



LICENSEE can show was received by it from a third party who did not acquire the
same directly or indirectly from Nintendo and to whom LICENSEE has no obligation
of confidentiality.
          8.2      Disclosures Required by Law. LICENSEE shall be permitted to
disclose Confidential Information as such disclosure is required by an
authorized governmental or judicial entity, provided that NOA is given Notice as
soon as reasonably possible prior to such disclosure. LICENSEE shall use its
best efforts to limit the disclosure to the greatest extent possible consistent
with LICENSEE’S legal obligations, and if required by NOA, shall cooperate in
the preparation and entry of appropriate protective orders.
          8.3      Disclosure and Use. NOA may provide LICENSEE with highly
confidential development information, Guidelines, Development Tools, systems,
specifications and related resources and information constituting and
incorporating the Confidential Information to assist LICENSEE in the development
of Games. LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE’S employees having a strict need to know and shall advise such
employees of their obligation of confidentiality as provided herein. LICENSEE
shall require each such employee to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement between LICENSEE and
such employee. LICENSEE shall use its best efforts to ensure that its employees
working with or otherwise having access to Confidential Information shall not
disclose or make any unauthorized use of the Confidential Information.
          8.4      No Disclosure to Independent Contractors. LICENSEE shall not
disclose the Confidential Information to any Independent Contractor without the
prior written consent of NOA. Any Independent Contractor seeking access to
Confidential Information shall be required to enter into a written
non-disclosure agreement with NOA prior to receiving any access to or disclosure
of the Confidential Information from either LICENSEE or NOA.
          8.5      Agreement Confidentiality. LICENSEE agrees that the terms,
conditions and contents of this Agreement shall be treated as Confidential
Information. Any public announcement or press release regarding this Agreement
or the release dates for Games developed by LICENSEE under this Agreement shall
be subject to NOA’s prior written approval. The parties may disclose this
Agreement (a) to accountants, banks, financing sources, lawyers, parent
companies, affiliates and related parties under substantially equivalent
confidentiality obligations, (b) in connection with any formal legal proceeding
for the enforcement of this Agreement, (c) as required by the regulations of the
Securities and Exchange Commission (“SEC), provided that all Confidential
Information regarding NOA shall be redacted from such disclosures to the maximum
extent allowed by the SEC, and (d) in response to lawful process. subject to a
written protective order approved in advance by NOA.
          8.6      Notification Obligations. LICENSEE shall promptly notify NOA
of the unauthorized use or disclosure of any Confidential Information and shall
promptly act to recover any such information and prevent further breach of the
obligations herein. The obligations of LICENSEE set forth herein are in addition
to and not in lieu of any other legal remedy that may be available to NOA under
this Agreement or applicable law.
          8.7      Continuing Effect of the NDA. The terms of this Section 8
supplement the terms of the NDA, which shall remain in effect. In the event of a
conflict between the terms of the NDA and this Agreement, the terms of this
Agreement shall control.
9.      REPRESENTATIONS AND WARRANTIES
          9.1      LICENSEE’S Representations and Warranties. LICENSEE
represents and warrants that:
                    (a) it is a duly organized and validly existing corporation
and has full authority to enter into this Agreement and to carry out the
provisions hereof,

PAGE 8



--------------------------------------------------------------------------------



 



                     (b) the execution, delivery and performance of this
Agreement by LICENSEE does not conflict with any agreement or understanding to
which LICENSEE may be bound, and
                     (c) excluding the Intellectual Property Rights, LICENSEE is
either (i) the sole owner of all right, title and interest in and to the
trademarks, copyrights and other intellectual property rights used on or in
association with the development, advertising, marketing and sale of the
Licensed Products and the Marketing Materials, or (ii) the holder of such rights
to the trademarks, copyrights and other intellectual property rights which have
been licensed from a third party as are necessary for the development,
advertising, marketing and sale of the Licensed Products and the Marketing
Materials under this Agreement.
          9.2      NOA’s Representations and Warranties. NOA represents and
warrants that:
                     (a) it is a duly organized and validly existing corporation
and has full authority to enter into this Agreement and to carry out the
provisions hereof, and
                     (b) the execution, delivery and performance of this
Agreement by NOA does not conflict with any agreement or understanding to which
NOA may be bound.
          9.3      INTELLECTUAL PROPERTY RIGHTS DISCLAIMER BY NOA. NOA MAKES NO
REPRESENTATION OR WARRANTY CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL
PROPERTY RIGHTS. NOA DOES NOT WARRANT THAT THE DESIGN, DEVELOPMENT. ADVERTISING,
MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE OF THE INTELLECTUAL
PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON PATENT, COPYRIGHT, TRADEMARK
OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. ANY WARRANTY THAT MAY BE PROVIDED
IN ANY APPLICABLE PROVISION OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER
COMPARABLE LAW OR STATUTE IS EXPRESSLY DISCLAIMED. LICENSEE HEREBY ASSUMES THE
RISK OF INFRINGEMENT.
          9.4      GENERAL DISCLAIMER BY NOA. NOA DISCLAIMS ANY AND ALL
WARRANTIES WITH RESPECT TO THE LICENSED PRODUCTS, INCLUDING, WITHOUT LIMITATION.
THE SECURITY TECHNOLOGY. LICENSEE PURCHASES AND ACCEPTS ALL LICENSED PRODUCTS ON
AN “AS IS” AND “WHERE IS” BASIS. NOA DISCLAIMS ALL WARRANTIES UNDER THE
APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A GENERAL OR PARTICULAR PURPOSE.
          9.5      LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY
LAW, NEITHER NOA, NINTENDO CO., LTD., OR LICENSEE (OR THEIR RESPECTIVE
AFFILIATES. LICENSORS OR SUPPLIERS) SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR
ANY SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY OTHER PARTY OR
ITS CUSTOMERS ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE BREACH OF THIS AGREEMENT BY THE OTHER PARTY. NOA AND NINTENDO
CO. LTD. (OR THEIR RESPECTIVE AFFILIATES. LICENSORS OR SUPPLIERS) SHALL NOT BE
LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS INCLUDING. WITHOUT
LIMITATION, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF THE LICENSED
PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR ANY END USER.
10.      INDEMNIFICATION
          10.1      LICENSEE’S Indemnification. LICENSEE shall indemnify and
hold harmless NOA and Nintendo Co., Ltd. (and any of their respective
affiliates, subsidiaries, licensors, suppliers, officers, directors, employees
or agents) from any claims, losses, liabilities, damages, expenses and costs,
including, without limitation, reasonable attorneys’ fees and costs and any
expenses incurred in the settlement or avoidance of any such claim, which result
from or are in connection with:

PAGE 9



--------------------------------------------------------------------------------



 



                    (a) a breach of any of the provisions, representations or
warranties undertaken by LICENSEE in this Agreement,
                    (b) any infringement of a third party’s Proprietary Rights
as a result of the design, development, advertising, marketing, sale or use of
the Licensed Products or the Marketing Materials,
                    (c) any claims alleging a defect, failure to warn, bodily
injury (including death) or other personal or property damage arising out of, or
in connection with, the design, development, advertising, marketing, sale or use
of any of the Licensed Products, and
                    (d) any federal, state or foreign civil or criminal actions
relating to the design, development, advertising, marketing, sale or use of the
Licensed Products or the Marketing Materials.
NOA and LICENSEE shall give prompt Notice to the other of any indemnified claim
under this Section 10.1. With respect to any third party claim subject to this
indemnity clause, LICENSEE, as indemnitor, shall have the right to select
counsel and to control the defense and/or settlement thereof. NOA may, at its
own expense, participate in such action or proceeding with counsel of its own
choice. LICENSEE shall not enter into any settlement of any such claim in which
(i) NOA or Nintendo Co., Ltd. has been named as a party, or (ii) claims relating
to the Intellectual Property Rights have been asserted, without NOA’s prior
written consent. NOA shall provide reasonable assistance to LICENSEE in its
defense of any such claim.
          10.2      LICENSEE’S Insurance. LICENSEE shall, at its own expense,
obtain a comprehensive policy of general liability insurance (including coverage
for advertising injury and product liability claims) from a recognized insurance
company. Such policy of insurance shall be in an amount of not less than
[*                                        ] on a per occurrence basis and shall
provide for adequate protection against any suits, claims, loss or damage by the
Licensed Products. Such policy shall name NOA and Nintendo Co., Ltd. as
additional insureds and shall specify that it may not be canceled without
[*          ] days’ prior written Notice to NOA. A Certificate of Insurance
shall be provided to NOA’s Licensing Department not later than the date of the
initial order of Licensed Products under this Agreement. If LICENSEE fails to
maintain such insurance at any time during the Term and for a period of
[*          ] years thereafter, NOA may secure such insurance at LICENSEE’S
expense.
          10.3      Suspension of Production. In the event NOA deems itself at
risk with respect to any claim, action or proceeding under this Section 10, NOA
may, at its sole option, suspend production, delivery or order acceptance for
any Licensed Products, in whole or in part, pending resolution of such claim,
action or proceeding.
11.      PROTECTION OF PROPRIETARY RIGHTS
          11.1      Joint Actions Against Infringers. LICENSEE and NOA may agree
to jointly pursue cases of infringement involving of the Licensed Products, as
such Licensed Products will contain Proprietary Rights owned by each of them.
Unless the parties otherwise agree, or unless the recovery is expressly
allocated between them by the court, in the event of such an action, any
recovery shall be used first to reimburse LICENSEE and NOA for their respective
reasonable attorneys’ fees and costs incurred in bringing such action, pro rata,
and any remaining recovery shall be distributed to LICENSEE and NOA, pro rata,
based upon the fees and costs incurred in bringing such action.
          11.2      Actions by LICENSEE. LICENSEE, without the consent of NOA,
may bring any action or proceeding relating to an infringement or potential
infringement of LICENSEE’S Proprietary Rights in the Licensed Products. LICENSEE
shall make reasonable efforts to inform NOA of such actions in a timely manner.
LICENSEE will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.
          11.3      Actions by NOA. NOA, without the consent of LICENSEE, may
bring any action or proceeding relating to an infringement or potential
infringement of NOA’s Intellectual Property Rights in the Licensed Products. NOA
shall make reasonable efforts to inform LICENSEE of such actions in a
*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

PAGE 10



--------------------------------------------------------------------------------



 



timely manner. NOA will have the right to retain all proceeds it may derive from
any recovery in connection with such actions.
12.      ASSIGNMENT
          12.1      No Assignment by LICENSEE. This Agreement is personal to
LICENSEE and may not be sold, assigned, delegated, sublicensed or otherwise
transferred or encumbered, in whole or in part, without NOA’s prior written
consent, which consent may be withheld by NOA in its sole discretion. In the
event of an assignment or other transfer in violation of this Agreement, NOA
shall have the unqualified right to immediately terminate this Agreement without
further obligation to LICENSEE.
          12.2      Assignment by Operation of Law. In the event of an
assignment of this Agreement by operation of law. LICENSEE shall, not later than
[*          ] days thereafter, give Notice and seek consent thereto from NOA.
Such Notice shall disclose the name of the assignee, the effective date and the
nature and extent of the assignment. An assignment by operation of law includes,
but is not limited to (a) a merger of LICENSEE into another business entity or a
merger of another business entity into LICENSEE, (b) the sale, assignment or
transfer of all or substantially all of the assets of LICENSEE to a third party,
(c) the sale, assignment or transfer to a third party of any of LICENSEE’s
intellectual property rights which are used in the development of or are
otherwise incorporated into any Licensed Products, or (d) the sale, assignment
or transfer of any of Licensee’s stock resulting in the acquirer having
management power over or voting control of LICENSEE. Following the later of
(i) such an assignment by operation of law, or (ii) receipt of Notice therefor,
NOA shall have the unqualified right for a period of [*          ] days to
immediately terminate this Agreement without further obligation to LICENSEE.
          12.3      Non-Disclosure Obligation. In no event shall LICENSEE
disclose or allow access to NOA’s Confidential Information prior to or upon the
occurrence of an assignment, whether by operation of law or otherwise, unless
and until NOA gives its written consent to such disclosure.
13.      TERM AND TERMINATION
          13.1      Term This Agreement shall commence on the Effective Date and
continue for the Term, unless earlier terminated as provided for herein.
          13.2      Default or Breach. In the event that either party is in
default or commits a breach of this Agreement, which is not cured within
[*          ] days after Notice thereof, then this Agreement shall automatically
terminate on the date specified in such Notice.
          13.3      Bankruptcy. At NOA’s option, this Agreement may be
terminated immediately and without Notice in the event that LICENSEE (a) makes
an assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.
          13.4      Termination Other Than by Breach. Upon the expiration of
this Agreement or its termination other than by LICENSEE’s breach, LICENSEE
shall have a period of [*                                        ] days to sell
any unsold Licensed Products. All Licensed Products in LICENSEE’s control
following the expiration of such sell-off period shall be destroyed by LICENSEE
within [*          ] days and proof of such destruction (certified by an officer
of LICENSEE) shall be provided to NOA.
          13.5      Termination by LICENSEE’s Breach. If this Agreement is
terminated by NOA as a result of a breach of its terms and conditions by
LICENSEE, LICENSEE shall immediately cease all distribution, advertising,
marketing or sale of any Licensed Products. All Licensed Products in LICENSEE’s
control as of the date of such termination shall be destroyed by LICENSEE within
[*          ] days and proof of such destruction (certified by an officer of
LICENSEE) shall be provided to NOA.
          13.6      Breach of NDA or Other NOA License Agreements. At NOA’s
option, any breach by LICENSEE of (a) the NDA, or (b) any other license
agreement between NOA and LICENSEE relating to
*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

PAGE 11



--------------------------------------------------------------------------------



 



the development of games for any Nintendo video game system which is not cured
within the time period for cure allowed under the applicable agreement, shall be
considered a material breach of this Agreement entitling NOA to terminate this
Agreement in accordance with Section 13.5 herein.
          13.7      No Further Use of the Intellectual Property Rights. Upon
expiration and/or termination of this Agreement, LICENSEE shall cease all use of
the Intellectual Property Rights for any purpose, except as may be required in
connection with the sale of Licensed Products authorized under Section 13.4
herein. LICENSEE shall, within [*          ] days thereafter, return or destroy
all Guidelines, writings, drawings, models, data, tools and other materials and
things in LICENSEE’S possession or in the possession of any past or present
employee, agent or contractor receiving the information through LICENSEE, which
constitute or relate to or disclose any Confidential Information, without making
copies or otherwise retaining any such information. Proof of any destruction
shall be certified by an officer of LICENSEE and promptly provided to NOA.
          13.8      Termination by NOA’s Breach. If this Agreement is terminated
by LICENSEE as a result of a breach of its terms or conditions by NOA, LICENSEE
may continue to sell the Licensed Products in the Territory until the expiration
of the Term, at which time the provisions of Section 13.4 shall apply.
14.     GENERAL PROVISIONS
          14.1      Export Control. LICENSEE agrees to comply with the export
laws and regulations of the United States and any other country with
jurisdiction over the Licensed Products and/or either party.
          14.2      Force Majeure. Neither party shall be liable for any breach
of this Agreement occasioned by any cause beyond the reasonable control of such
party, including governmental action, war, riot or civil commotion, fire,
natural disaster, labor disputes, restraints affecting shipping or credit, delay
of carriers, inadequate supply of suitable materials or any other cause which
could not with reasonable diligence be controlled or prevented by the parties.
In the event of material shortages, including shortages of materials or
production facilities necessary for production of the Licensed Products, NOA
reserves the right to allocate such resources among itself and its licensees.
          14.3     [INTENTIONALLY OMITTED]
          14.4      Waiver, Severability, Integration, and Amendment. The
failure of a party to enforce any provision of this Agreement shall not be
construed to be a waiver of such provision or of the right of such party to
thereafter enforce such provision. In the event that any term, clause or
provision of this Agreement shall be construed to be or adjudged invalid, void
or unenforceable, such term, clause or provision shall be construed as severed
from this Agreement, and the remaining terms, clauses and provisions shall
remain in effect. Together with the NDA, this Agreement constitutes the entire
agreement between the parties relating to the subject matter hereof. All prior
negotiations, representations, agreements and understandings are merged into,
extinguished by and completely expressed by this Agreement and the NDA. Any
amendment to this Agreement shall be in writing, signed by both parties.
          14.5      Survival. In addition to those rights specified elsewhere in
this Agreement, the rights and obligations set forth in Sections 3, 8, 9, 10 and
13 shall survive any expiration or termination of this Agreement to the degree
necessary to permit their complete fulfillment or discharge.
          14.6      Governing Law and Venue. This Agreement shall be governed by
the laws of the State of Washington, without regard to its conflict of laws
principles. Any legal action (including judicial and administrative proceedings)
with respect to any matter arising under or growing out of this Agreement, shall
be brought in a court of competent jurisdiction in King County, Washington. Each
party hereby consents to the jurisdiction and venue of such courts for such
purposes.
          14.7      Equitable Relief. LICENSEE acknowledges that in the event of
its breach of this Agreement, no adequate remedy at law may be available to NOA
and that NOA shall be entitled to seek injunctive or other equitable relief in
addition to any relief available at law.
*Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

PAGE 12



--------------------------------------------------------------------------------



 



          14.8      Attorneys’ Fees. In the event it is necessary for either
party to this Agreement to undertake legal action to enforce or defend any
action arising out of or relating to this Agreement, the prevailing party in
such action shall be entitled to recover from the other party all reasonable
attorneys’ fees, costs and expenses relating to such legal action or any appeal
therefrom.
          14.9      Counterparts and Signature by Facsimile. This Agreement may
be signed in counterparts, which shall together constitute a complete Agreement.
A signature transmitted by facsimile shall be considered an original for
purposes of this Agreement.
IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

                  NOA:       LICENSEE:
 
                NINTENDO OF AMERICA INC.       MIDWAY HOME ENTERTAINMENT, INC.
 
               
By:
  /s/ John A. Bauer       By:   /s/ David W. Nichols
 
               
 
               
Title:
  Executive VP, Administration       Title:   EVP
 
               
 
               
Date:
  8/6/01       Date:   7-30-01
 
               

PAGE 13